DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 08/08/2019. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 08/08/2019 and 07/01/2021 are in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶ 80 of the instant specification, reference character 330 should be replaced with reference character 329 to correspond with FIG. 3B.
In ¶ 81 of the instant specification, reference character 331 should be replaced with reference character 330 to correspond with FIG. 3C.
Appropriate correction is required.
The use of the term “KAFKA,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Step 1: Claim 1 is directed towards a method. Claim 8 is directed towards the corresponding system, and claim 15 is directed towards the corresponding non-transitory computer readable medium.
Step 2A, prong 1: Claims 1, 8, and 15 recite the abstract concept of acquiring and recording a drop off request. This abstract idea is described at least in claims 1, 8, and 15 by the mental process steps of acquiring an agreement for a drop off request and recording the drop off request. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally acquiring the drop off request and recording the drop off request using pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 8, and 15, other than reciting “a transport,” “a remote storage,” and “a processor,” nothing in the steps of acquiring and recording the drop off request precludes the idea from practically being performed in the human mind. For example, if not for the “transport,” “remote storage,” and “processor” language, the claim encompasses a human being acquiring the drop off request and recording the drop off request using pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a transport which contains a generic computer (see instant specification ¶¶ 60 and 84) that is simply employed as a tool to perform the acquiring portion of the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites that the transport is configured to send a drop off request to a plurality of nodes at a target location. This step is considered insignificant extra-solution activity, as it amounts to data output that is necessary for performing the abstract idea. Similarly, the recited step of receiving permissions from the plurality of nodes is considered insignificant extra-solution activity, as it simply amounts to necessary data gathering for performing the abstract idea. Similarly, the recited storage in claim 1 is insignificant extra-solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 8 recites a processor of a transport which is a generic computer (see instant specification ¶ 60) that is simply employed as a tool to perform the acquiring and recording portions of the abstract idea (see MPEP 2106.05(f)). Claim 8 also recites that the processor is configured to send a drop off request to a plurality of nodes at a target location. This step is considered insignificant extra-solution activity, as it amounts to data output that is necessary for performing the abstract idea. Similarly, the recited step of receiving permissions from the plurality of nodes is considered insignificant extra-solution activity, as it simply amounts to necessary data gathering for performing the abstract idea. Similarly, the recited storage in claim 1 is insignificant extra-solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).

Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 8, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 8, and 15 are not patent-eligible.
Regarding claims 2-7, 9-14, and 16-20:
The dependent claims recite additional mental process steps, such as collecting the permissions from a subset of the nodes based on the target location, generating an arrival time stamp, acquiring the agreement for the drop off request based on the arrival time stamp, and executing a smart contract to record the drop off request on a ledger of a blockchain. These steps are considered mental process steps because they could each be mentally performed by a human being with the help of pen and paper. Note that ¶ 42 of the instant specification recites that “Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like,” demonstrating that executing a smart contract is routine when using blockchain technology and does not amount to significantly more than the abstract idea. For these reasons the limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
Dependent claims 2-7, 9-14, and 16-20 only recite limitations further defining the mental process and recite further data gathering (i.e. receiving the permissions from a subset of nodes located within a pre-set distance from the target location). These limitations are considered mental process steps and additional steps that amount to necessary data gathering/data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-7, 9-14, and 16-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2016/0232593 A1) in view of Kamisawa (US 2015/0348179 A1).
Regarding claim 1:
		Xu discloses the following limitations:
“A method, comprising: sending… a drop off request to a plurality of nodes at a target location.” (See at least Xu ¶¶ 48-49 and 128: “The present invention also enables rental car providers around certain location to compete for business from customers under various bidding rules.” Further, “a search engine is able to gather the details of the request from a customer, such as the size of rental car, the location for pick up and drop off, the time period for the rental car, etc. The search engine is then able to generate a list of rental car providers who are able to meet the demand from the customer.” The location for drop off reads on the claimed “target location,” and the rental car providers read on the claimed “plurality of nodes.”)
“receiving… permissions from the plurality of the nodes.” (See at least Xu ¶¶ 128-132: “The present invention also enables rental car providers around certain location to compete for business from customers under various bidding rules. The present invention further enables rental car providers at a certain location to flexibly price its rental car on a customer-by-customer basis according to their rental car supply and demand for customer.” The received bids from the rental car providers read on the claimed “permissions from the plurality of nodes.”)
“responsive to the permissions, acquiring… an agreement for the drop off request from at least one node from the plurality of the nodes.” (See at least Xu ¶¶ 128-132: After submitting a winning bid, a “third member of said first rental car is recommended to said customer with details of said third bid. Such process repeats until a final winning bid is generated, and communicated to said customer with details of said final winning bid.”)
Xu does not specifically disclose performing the method “by a transport,” or “recording the drop off request on a remote storage.” However, Kamisawa does teach these limitations. (See “Further, an internal configuration of the vehicle-mounted terminal 6 will be described. FIG. 4 is a block diagram illustrating an internal configuration of the vehicle-mounted terminal 6. As shown in FIG. 4, the vehicle-mounted terminal 6 includes a wireless interface 61, an input interface 62, an output interface 63, a control unit 64, a position detection unit 65, a memory 66, and a short distance wireless communication unit 67.” Further, “FIG. 5 is a block diagram illustrating an internal configuration of the vehicle rental management server 2. The vehicle rental management server 2 has a function as a storage server that provides a storage region and a function as a Web server that transmits or manages information of vehicle rental, and may be comprised of a single server or multiple servers… The usage condition database 234 is table data relating to a usage condition including vehicle rental reservation information, and with a reservation ID, which is given at the time of receipt of a request for use, as an index, an estimated rental time, a store ID for identifying a rental store, an estimated return time, a store ID of a store to which a rented vehicle is returned, a store ID, and a vehicle ID are included in the table data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by performing the method using a vehicle-mounted controller instead of a customer device, because this modification is considered to be a simple substitution of one known element for another to obtain predictable results. Further, it would have been obvious to record the reservation information in a remote database as taught by Kamisawa, because this information can be accessed to ensure that the rental vehicle is returned as scheduled. (See at least Kamisawa ¶¶ 137-138.)
	Regarding claim 2:
Xu in combination with Kamisawa discloses the “method of claim 1,” and Xu further discloses the method “comprising collecting the permissions from a subset of the plurality of the “The present invention enables search engine to locate rental car providers within certain distance from a certain location to compete for business from customer.”)
	Regarding claim 3:
Xu in combination with Kamisawa discloses the “method of claim 1,” and Xu further discloses the method “comprising receiving the permissions from a subset of the nodes of the plurality of the nodes located within a pre-set distance from the target location.” (See at least Xu ¶ 49: “The present invention enables search engine to locate rental car providers within certain distance from a certain location to compete for business from customer.”)
Regarding claim 4:
Xu in combination with Kamisawa discloses the “method of claim 1,” and Xu further suggests the method “comprising generating an arrival time stamp based on an estimated arrival time at the target location.” (See at least Xu ¶ 128: “a search engine is able to gather the details of the request from a customer, such as… the location for pick up and drop off, the time period for the rental car, etc.”) However, Kamisawa more explicitly teaches this limitation. (See at least Kamisawa ¶ 77: “In this case, the arrival information notifying unit 17c also has a function of calculating an estimated arrival time at the return site based on a measurement result (position information) obtained by the position information acquisition unit 14 or the GPS receiver 65b of the vehicle-mounted terminal 6, and notifying the vehicle rental management server 2 of the calculated estimated arrival time and set information about the return site as arrival information.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by calculating an estimated arrival time as taught by Kamisawa, because this modification allows the arrival “a next reservation for the vehicle can be set based on the destination and the estimated arrival time.” (See at least Kamisawa ¶ 180.)
	Regarding claim 5:
Xu in combination with Kamisawa discloses the “method of claim 4,” and Kamisawa further discloses the method “comprising acquiring the agreement for the drop off request from the at least one node from the plurality of the nodes based on the arrival time stamp.” (See at least Kamisawa ¶¶ 147 and 182-183: “Then, if the store as a return site is selected by manipulation of the customer U1 (S106), the arrival information notifying unit 17c acquires position information from the GPS receiver 65b (S107), calculates an estimated arrival time at the return site (S108), and notifies the vehicle rental management server 2 of the estimated arrival time and the information about the return site store as arrival information (S109).” Further, “the arrival information notifying unit 17c displays a desired site of the rental reservation request as a candidate site so as to be selected with reference to map information when the customer U1 sets a destination. Therefore, it is possible to recommend the customer U1 to set the desired site as a return site, thereby further improving usage efficiency of the vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by determining the return site based on the estimated arrival time as taught by Kamisawa, because this modification allows the arrival information to be used so that “a next reservation for the vehicle can be set based on the destination and the estimated arrival time.” (See at least Kamisawa ¶ 180.)
Regarding claim 8:
		Xu discloses the following limitations:
“send a drop off request to a plurality of nodes at a target location.” (See at least Xu ¶¶ 48-49 and 128.)
“receive permissions from the plurality of the nodes.” (See at least Xu ¶¶ 128-132.)
“responsive to the permissions, acquire an agreement for the drop off request from at least one node from the plurality of the nodes.” (See at least Xu ¶¶ 128-132.)
Xu does not specifically disclose “A system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” perform the method, or to “record the drop off request on a remote storage.” However, Kamisawa does teach these limitations. (See at least Kamisawa ¶¶ 94, 101, 108-113, 187, and FIGS. 4-5: “The control unit 64 is an operation module comprised of hardware such as a processor, e.g., a CPU or a DSP (Digital Signal Processor), a memory, and other electronic circuits,” and “this program may be stored in media 181 to 185 which can be read by a personal computer.” “Further, an internal configuration of the vehicle-mounted terminal 6 will be described. FIG. 4 is a block diagram illustrating an internal configuration of the vehicle-mounted terminal 6. As shown in FIG. 4, the vehicle-mounted terminal 6 includes a wireless interface 61, an input interface 62, an output interface 63, a control unit 64, a position detection unit 65, a memory 66, and a short distance wireless communication unit 67.” Further, “FIG. 5 is a block diagram illustrating an internal configuration of the vehicle rental management server 2. The vehicle rental management server 2 has a function as a storage server that provides a storage region and a function as a Web server that transmits or manages information of vehicle rental, and may be comprised of a single server or multiple servers… The usage condition database 234 is table data relating to a usage condition including vehicle rental reservation information, and with a reservation ID, which is given at the time of receipt of a request for use, as an index, an estimated rental time, a store ID for identifying a rental store, an estimated return time, a store ID of a store to which a rented vehicle is returned, a store ID, and a vehicle ID are included in the table data.”)

	Regarding claims 9 and 16:
Claims 9 and 16 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 2, which was previously rejected.
	Regarding claims 10 and 17:
Claims 10 and 17 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 3, which was previously rejected.
Regarding claims 11 and 18:
Claims 11 and 18 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 4, which was previously rejected.
	Regarding claims 12 and 19:
Claims 12 and 19 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 5, which was previously rejected.
Regarding claim 15:

“sending a drop off request to a plurality of nodes at a target location.” (See at least Xu ¶¶ 48-49 and 128.)
“receiving permissions from the plurality of the nodes.” (See at least Xu ¶¶ 128-132.)
“responsive to the permissions, acquiring an agreement for the drop off request from at least one node from the plurality of the nodes.” (See at least Xu ¶¶ 128-132.)
Xu does not specifically disclose “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform” the method, or “recording the drop off request on a remote storage.” However, Kamisawa does teach this limitation. (See at least Kamisawa ¶¶ 101, 108-113, 187, and FIG. 5: “The control unit 64 is an operation module comprised of hardware such as a processor, e.g., a CPU or a DSP (Digital Signal Processor), a memory, and other electronic circuits,” and “this program may be stored in media 181 to 185 which can be read by a personal computer.” Further, “FIG. 5 is a block diagram illustrating an internal configuration of the vehicle rental management server 2. The vehicle rental management server 2 has a function as a storage server that provides a storage region and a function as a Web server that transmits or manages information of vehicle rental, and may be comprised of a single server or multiple servers… The usage condition database 234 is table data relating to a usage condition including vehicle rental reservation information, and with a reservation ID, which is given at the time of receipt of a request for use, as an index, an estimated rental time, a store ID for identifying a rental store, an estimated return time, a store ID of a store to which a rented vehicle is returned, a store ID, and a vehicle ID are included in the table data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by recording the reservation information in a remote database as taught by Kamisawa, because with this 
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in combination with Kamisawa as applied to claims 1, 8, and 15 above, and further in view of Tran et al. (US 9,849,364 B2), hereinafter Tran.
	Regarding claim 6:
Xu in combination with Kamisawa discloses the “method of claim 1,” but does not specifically disclose “wherein the agreement constitutes a consensus of a blockchain.” However, Tran does teach this limitation. (See at least Tran col. 35 ll. 29-41 and col. 58 ll. 20-34: “After a Blockchain stock transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted. Verification of a transaction is based on mutual consensus among the nodes.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Kamisawa by using a consensus-based ledger of a blockchain as taught by Tran, because this modification can help in identifying “a potentially fraudulent transaction” to “ensure non-repudiation.” (See at least Tran col. 35 ll. 29-41 and col. 58 ll. 20-34.)
	Regarding claim 7:
Xu in combination with Kamisawa and Tran discloses the “method of claim 6,” and Tran further discloses the method “comprising executing a smart contract to record the drop off request on a ledger of the blockchain.” (See at least Tran col. 25 ll. 30-45, col. 84 ll. 51-67, and FIG. 13D: “FIG. 13D shows another exemplary process executed by the smart contract system. In (20) Buyer requests to obtain the service or item from the service or item provider. In (24) Item provider utilizes the blockchain system described above and generates a cryptographic key pair and in (26) the service or item provider embeds the key data in the service or item. In (28) the service or service or item provider stores the private key in association with an entity credential in the database. In (30) a third party validates the terms of the smart contract with the private key. In (32) the blockchain or shared ledger is analyzed to determine if key data was used and if contractual terms are satisfied according to contract law expert system and if so mark the satisfaction of the contract terms. In (34) the seller/provider is paid based on smart contract and service or item is then made available to the buyer.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Kamisawa by using a smart contract with a blockchain ledger to record the transaction as taught by Tran, because “Making property smart decreases risks of running into fraud, mediation fees, and questionable business situations. At the same time, it increases trust and efficiency.” (See at least Tran col. 84 ll. 51-67.)
	Regarding claim 13:
Claim 13 is rejected on the basis that it is directed to a system encompassed in scope by claim 6, which was previously rejected.
	Regarding claims 14 and 20:
Claim 14 and 20 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 7, which was previously rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marusyk et al. (US 2016/0092976 A1) discloses a roving vehicle rental system and method. “Rental request parameters are received from a first party, including a rental start time, a rental pick-up location, a rental end time and a rental drop-off location” (Abstract). Further disclosed is the use of a digital contract agreement that specifies the rental request parameters (¶ 1).
Lim et al. (US 2020/0005388 A1) discloses a rental asset processing operation. Disclosed is the use of blockchain technology which includes an immutable ledger, smart contracts, and the requirement for a consensus (¶ 30). This technology is applied to a method of requesting use of a rental asset, reserving the rental asset, and returning control of the rental asset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.R.H./Examiner, Art Unit 3662                    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662